DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because of the following informalities:  “and the biding” in line 2 appears to be a typographical error. Perhaps this should read --and the binding--.  Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the wherein the mounting feature is a first mounting feature and the biding is a first binding; and wherein the snow ski assembly further includes a second mounting feature configured to couple a second binding to the bottom wall of the ski, such that the individual can position one foot in the first binding and one foot in the second binding and use the ski to slide across the snow covered surface of claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. The drawings don’t show two bindings on one ski bottom surface. If the claim is merely stating that there are two bindings each attached to a respective bottom surface, the drawings are acceptable. However, if Applicant’s claim 12 limitation intends to recite two bindings attached to the same ski bottom surface, this feature must be shown.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 depends from claim 19. This is improper dependency because a claim must depend from a preceding claim. This renders the scope of the claim indefinite. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 9-10 and 12 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Gradman (US Pub. No. 2011/0079986).
	Regarding claim 1, Gradman discloses A snow ski assembly for use by an individual to slide across a snow covered surface (fig 1a, 31), the snow ski assembly comprising: a ski configured to slide across a snow covered surface, the ski including a bottom wall for engaging the snow covered surface and an upturned peripheral region extending at least partly around the bottom wall, wherein the bottom wall of the ski includes at least one control structure extending across at least a portion of the bottom wall, the at least one control structure configured to control a movement of the ski on the snow covered surface (see annotated figs below); and a mounting feature (fig 28) configured to couple a binding to the bottom wall of the ski, such that an individual can position a foot in the binding and use the ski to slide across the snow covered surface (see annotated figs below).

    PNG
    media_image1.png
    732
    728
    media_image1.png
    Greyscale

	Regarding claim 4, Gradman discloses wherein the at least one control structure includes at least one protrusion extending away from the bottom wall of the ski (see 60 of fig 16C above).
	Regarding claim 9, Gradman discloses wherein the at least one control structure is generally linear (see fig 16a).
	Regarding claim 10, Gradman discloses wherein the at least one control structure is generally curved (at least in a profile view in view of figs 16b and 16c above).
	Regarding claim 12, Gradman discloses The snow ski assembly of claim 1, wherein the mounting feature is a first mounting feature and the biding is a first binding; and wherein the snow ski assembly further includes a second mounting feature configured to couple a second binding to the bottom wall of the ski, such that the individual can position one foot in the first binding and one foot in the second binding and use the ski to slide across the snow covered surface (at least figs 1a, 1b and 31 inasmuch as is the case in the instant application).
Claim(s) 1, 4-8, 11 and 13 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Walker (US 2006/0097484).
Regarding claims 1, 4 and 5, Walker discloses A snow ski assembly for use by an individual to slide across a snow covered surface, the snow ski assembly comprising: a ski configured to slide across a snow covered surface, the ski including a bottom wall for engaging the snow covered surface and an upturned peripheral region extending at least partly around the bottom wall, wherein the bottom wall of the ski includes at least one control structure extending across at least a portion of the bottom wall, the at least one control structure configured to control a movement of the ski on the snow covered surface; and a mounting feature configured to couple a binding to the bottom wall of the ski, such that an individual can position a foot in the binding and use the ski to slide across the snow covered surface, wherein the at least one control structure includes at least one protrusion extending away from the bottom wall of the ski, wherein the at least one protrusion defines a height, and wherein the height of the at least one protrusion varies across said at least a portion of the bottom wall (see annotated figs below, discussion of figs 10a-10c).

    PNG
    media_image2.png
    339
    763
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    735
    711
    media_image3.png
    Greyscale

	Regarding claim 6, Walker discloses The snow ski assembly of claim 1, wherein the at least one control structure includes at least one edge configured to engage the snow covered surface to control the movement of the ski on the snow covered surface (see discussion of claim 5 above where the edges are element 26).
	Regarding claim 7, Walker discloses The snow ski assembly of claim 1, wherein the at least one control structure extends across the bottom wall of the ski and is disposed at least partly in the upturned peripheral region (at least fig 5 which shows element 26 at the upturned region).
	Regarding claim 8, Walker discloses The snow ski assembly of claim 7, wherein the at least one control structure extends to an outer edge of the ski (at least fig 3 in view of discussion of claim 7).
	Regarding claim 11, Walker discloses wherein the bottom wall of the ski defines a thickness, and wherein the thickness varies across the bottom wall of the ski (at least figs 4-9).
	Regarding claim 13, Walker discloses The snow ski assembly of claim 1, wherein the at least one control structure includes multiple control structures, and wherein at least one of the multiple control structures defines a recess and at least another one of the multiple control structures defines a protrusion (at least fig 14b which shows a structure of the ski comprising all the previously noted elements and further including protrusions and recesses along the bottom surface).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gradman as applied to claim 1 above, and further in view of Wolf (US Pat. No. 6,290,249).
	Regarding claim 14, Gradman discloses A snow ski for use by an individual to slide across a snow covered surface, the snow ski comprising: a bottom wall for engaging a snow covered surface; and an upturned peripheral region extending at least partly around a perimeter of the bottom wall to facilitate sliding movement of the snow ski across the snow covered surface (see discussion of claim 1 above). Gradman discloses protrusions as a control structure, but does not specifically disclose the bottom wall including at least one recess extending across at least a portion of the bottom wall, the at least one recess configured to control a movement of the snow ski on the snow covered surface.
	However, at least Wolf discloses the bottom wall including at least one recess extending across at least a portion of the bottom wall, the at least one recess configured to control a movement of the snow ski on the snow covered surface (at least figs 4-6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used recesses as in Wolf as opposed to protrusions as in Gradman, since both are known in the art as control features and would have been an obvious matter of design choice yielding predictable results of assisting in controlling direction of travel.
Regarding claim 2, Gradman in view of Wolf discloses wherein the at least one control structure includes at least one recess defined in the at least a portion of bottom wall of the ski (see discussion of claim 14 above).
Regarding claim 15, Gradman in view of Wolf discloses The snow ski of claim 14, further comprising a first mounting feature configured to couple a first binding to the snow ski for use in positioning a first foot of an individual on the snow ski, in the first binding, and a second mounting feature configured to couple a second binding to the snow ski for use in positioning a second foot of an individual on the snow ski, in the second binding, so that the individual can stand on the snow ski and slide across a snow covered surface under the force of gravity (see discussion of claim 12 above).
Claim(s) 3 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gradman as applied to claim 1 above, and further in view of Walker (US 2006/0097484).
	Regarding claim 3, Gradman discloses the invention except for wherein the at least one recess defines a depth, and wherein the depth of the at least one recess varies across said at least a portion of the bottom wall.
	However, at least Walker discloses wherein the at least one control structure includes at least one recess defined in the at least a portion of bottom wall of the ski, wherein the at least one recess defines a depth, and wherein the depth of the at least one recess varies across said at least a portion of the bottom wall (at least figs 4-9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the recess and varied depth of the control structure of Walker with the ski of Gradman to provide wherein the at least one control structure includes at least one recess defined in the at least a portion of bottom wall of the ski, wherein the at least one recess defines a depth, and wherein the depth of the at least one recess varies across said at least a portion of the bottom wall, since it would have been an obvious matter of design choice to incorporate these known techniques to assist in controlling direction of travel, speed and glidability.
Regarding claims 16-20, Gradman in view of Walker discloses A snow ski for use by an individual to slide across a snow covered surface, the snow ski comprising: a bottom wall for engaging a snow covered surface, the bottom wall including at least one recess extending across at least a portion of the bottom wall, the at least one recess configured to control a movement of the snow ski on the snow covered surface; and an upturned peripheral region extending at least partly around a perimeter of the bottom wall to facilitate sliding movement of the snow ski across the snow covered surface; wherein the at least one recess includes at least one edge configured to engage the snow covered surface to control the movement of the snow ski on the snow covered surface; wherein the at least one recess extends across the bottom wall and is disposed at least partly in the upturned peripheral region; wherein the at least one recess extends to an outer edge of the ski defined by the upturned peripheral region; wherein the at least one recess is generally linear; wherein the at least one recess is generally curved (see at least discussion of clams 1, 3-8, 11 and 13 under Walker and/or Gradman and the figs of Walker that disclose these various features of recesses and edges).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references previously cited in parent applications teach features of the claims and are relevant. At least Servant ‘111 discloses linear and curved control structures (claims 9 and 10 at least).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MEYER whose telephone number is (571)270-3535. The examiner can normally be reached Monday - Friday 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303.297.4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACOB B. MEYER
Primary Examiner
Art Unit 3618



/JACOB B MEYER/               Primary Examiner, Art Unit 3618